Citation Nr: 1417235	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1962 to May 1976.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected PTSD from 30 percent to 50 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2014 statement, the Veteran, by his representative, asserted that his PTSD symptoms have increased in severity since he was last examined in October 2010.  Under these circumstances, he must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).   

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA); these records may be pertinent to the claim and must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Updated VA treatment records must also be obtained.  Id.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA psychiatric treatment records relating to the Veteran dated since May 2010.  

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder, to include any relevant records in the Veteran's electronic claims file, should be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected PTSD should be reported.   

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


